Name: 79/592/EEC: Council Decision of 25 June 1979 amending the quotas for imports into Italy of certain products originating in China
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-04

 Avis juridique important|31979D059279/592/EEC: Council Decision of 25 June 1979 amending the quotas for imports into Italy of certain products originating in China Official Journal L 166 , 04/07/1979 P. 0021 - 0021****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 25 JUNE 1979 AMENDING THE QUOTAS FOR IMPORTS INTO ITALY OF CERTAIN PRODUCTS ORIGINATING IN CHINA ( 79/592/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ITALY , IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC , HAS REQUESTED THAT AMENDMENTS BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO CHINA , AS THEY RESULT FROM COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 AMENDING THE UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 2 ); WHEREAS THE AMENDMENTS REQUESTED BY ITALY DO NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS ; WHEREAS IT IS THEREFORE NECESSARY TO ADOPT THE MEASURES DESIRED BY THAT MEMBER STATE , HAS ADOPTED THIS DECISION : ARTICLE 1 ITALY SHALL OPEN , EXCEPTIONALLY , IN RESPECT OF CHINA FOR 1979 : - AN ADDITIONAL IMPORT QUOTA OF 150 TONNES OF COTTON FABRICS ( ABSORBENT GAUZE ) OF CATEGORY 2 , - AN ADDITIONAL IMPORT QUOTA OF 50 000 ANORAKS OF CATEGORY 21 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 25 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . LE THEULE